IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

KELLY A. SPRATT, a married
woman,                                     DIVISION ONE


              Respondent,                  No. 72333-2-1


                v.                         UNPUBLISHED OPINION

BRADLEY TOFT, and his wife,
JILL TOFT, and the marital
community composed thereof,

              Appellants.                  FILED:      June 1,2015



       Dwyer, J. —The anti-SLAPP statute, RCW 4.24.525, is invalid. Davis v.

Cox, No. 90233-0 (Wash. May 28, 2015). Accordingly, appellants cannot

establish an entitlement to appellate relief.                                      r-3
                                                                                   e»
                                                                                                  SJT>C3
                                                                                                  —-^C--
                                                                                   crt            z&
       Neither party is entitled to an award of attorney fees. As the prevailing    (.             nc,
                                                                                                     O-n--.
                                                                                     ^6              -n
                                                                                         \
party, respondent is entitled to an award of costs.                                      —""         y-op
                                                                                                     OH^C
                                                                                         22           rX-y
                                                                                         2&           rzr
              Affirmed.
                                                                                             c3
                                                                                               <J\



We tondwr: